Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed 12/17/21.  As directed by the amendment, claims 1-3 have been amended and no claims have been added or canceled. Thus, claims 1-3 are pending in the application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 3, the term “the dynamically adjustable duty cycle” (ln. 14) lacks an antecedent basis.
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

5.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Brooks et al (4,947,875).
Regarding claim 1, Brooks discloses an inhalator component for an inhalator device, for the intermittent formation, synchronous with inhalation or drawing, of at least one of a vapor air mixture or a condensation aerosol (Fig. 1, cartridge 12 and controller 14 form an inhalator component), comprising: a housing (Fig. 1, overwrap 24 and case 26 form a housing for the device); a chamber arranged in the housing (Fig. 1, cartridge 12 is hollow and forms a chamber); an air admission opening for a supply of air from an area surrounding the chamber (Fig. 1, air admission opening 54); an electric heating element for evaporating a portion of a liquid material (Fig. 1, resistance heating element 18; see col. 6, ln. 5-27, which discloses a variety of potential resistance heaters. Col. 6, ln. 37-38, discloses that the material to be vaporized may be liquid), wherein the chamber is configured to mix vapor formed in the chamber with the air supplied through the air admission opening to form the at least one of the vapor air mixture or condensation aerosol (Fig. 1, heating element 18 vaporizes liquid which then mixes with the air that has entered from air admission opening 54); and a controller (Fig. 1, controller 14), wherein the controller is configured to supply energy from the inhalator device to the heating element that is divided into at least two periods, a heating up period and an evaporation period, the evaporation period following the heating up period (Col. 11, ln. 34-36, discloses an uninterrupted current flow period, which is equivalent to a “heating up period.” Col. 11, ln. 36-37, discloses a subsequent regulated current flow period, which is equivalent to an “evaporation period”), wherein the supply 
Brooks does not disclose that the heating up period lasts for less than 0.5 seconds.
However, Brooks discloses the uninterrupted current flow period (i.e. the heating up period) as lasting for 1 second followed by cycling current flow on/off at a 50 percent duty cycle (i.e. an evaporation period comprising chopping voltage from the battery)).  Brooks discloses that this heating up period of 1 second is an example (Col. 15, ln. 19 - col. 16, ln, 49 discloses “Example 1” and sets the uninterrupted current flow to be for 1 second). Brooks also discloses that resistance heating elements may heat up quickly enough to volatize aerosol forming materials within about 0.5 seconds, and preferably within about 0.1 second (Col. 8, ln. 36-49), indicating that a quick heating up period is possible and desirable.  Furthermore, Brooks teaches that having a controller circuit determining the time for uninterrupted current flow (i.e. heating up period) and rapid on-off switching of current flow is important to maintaining the heating element within a desired temperature range.  Thus, the amount of time for the “heating up period” is a results effective variable, wherein changing the heating up period to be less than 0.5 seconds is considered routine optimization (MPEP 2144.05(II)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating up period of Brooks to be less than 0.5 seconds, as such a modification is considered an obvious routine optimization that one would make in order to achieve the goal of “maintaining the 
6.	Claims 2-3 are rejected under 35 U.S.C. 103 as being obvious over Brooks et al (4,947,875) in view of Fleischhauer (6,040,560).
Regarding claim 2, Brooks discloses an inhalator component for an inhalator device, for the intermittent formation, synchronous with inhalation or drawing, of at least one of a vapor air mixture or a condensation aerosol (Fig. 1, cartridge 12 and controller 14 form an inhalator component), comprising: a housing (Fig. 1, overwrap 24 and case 26 form a housing for the device); a chamber arranged in the housing (Fig. 1, cartridge 12 is hollow and forms a chamber); a sensor for detecting puffing on the inhalator device (Fig. 1, puff sensor 28), an air admission opening for a supply of air from an area surrounding the chamber (Fig. 1, air admission opening 54); an electric heating element for evaporating a portion of a liquid material (Fig. 1, resistance heating element 18; see col. 6, ln. 5-27, which discloses a variety of potential resistance heaters. Col. 6, ln. 37-38, discloses that the material to be vaporized may be liquid), wherein the chamber is configured to mix vapor formed in the chamber with the air supplied through the air admission opening to form the at least one of the vapor air mixture or condensation aerosol (Fig. 1, heating element 18 vaporizes liquid which then mixes with the air that has entered from air admission opening 54); wherein a supply of energy having a dynamically adjustable duty cycle greater than 0% and up to 100% to provide a variable 
Brooks does not disclose the supply of energy being for a time period less than a period of detecting puffing on the inhalator device.
However, Fleischhauer teaches that it is preferable to have the total cycle period of heater activation of an e-cigarette be less than a normal time period of a smoker’s draw upon the cigarette (Col. 9, ln. 16-19).  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the supply of energy of Brooks be less than a time period of puffing as taught by Fleischhauer in order to save power and to avoid vaporizing the liquid material that will not ultimately be inhaled by the user.
Regarding claim 3, Brooks discloses an inhalator component for an inhalator device, for the intermittent formation, synchronous with inhalation or drawing, of at least one of a vapor air mixture or a condensation aerosol (Fig. 1, cartridge 12 and controller 14 form an inhalator component), comprising: a housing (Fig. 1, overwrap 24 and case 26 form a housing for the device); a chamber arranged in the housing (Fig. 1, cartridge 12 is hollow and forms a chamber); a sensor for detecting puffing on the inhalator device (Fig. 1, puff sensor 28), an air admission opening for a supply of air from an area surrounding the chamber (Fig. 1, air admission opening 54); an electric heating element 
The modified device of Takeuchi does not disclose that the controller is configured to entirely withdraw a supply of energy to the heating element at a time during a period of detected puffing on the inhalator device such that the dynamically adjustable duty cycle of the variable level controller is 0% to prevent thermal decomposition of the liquid material.
However, Fleischhauer teaches that it is preferable to have the total cycle period of heater activation of an e-cigarette be less than a normal time period of a smoker’s draw upon the cigarette (Col. 9, ln. 16-19), which would result in a duty cycle of 0% during a time period of puffing on the inhalator device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the controller of Brooks configured to entirely withdraw a supply of energy to the heating element at a time during a period of detected puffing on the inhalator device such that a duty cycle of the variable level controller is 
Response to Arguments
7.	Applicant’s arguments filed on 12/17/21 on Page 6 with respect to claim 1 and regarding Brooks teaching a heating cycle that is pre-set rather than dynamic have been considered, but are not persuasive. While Brooks does disclose a predetermined, time-based circuit, Brooks also provides alternative current regulating means that are dynamic and adjustable during the heating period (Brooks, col. 14, ln. 60 - col. 15, ln. 11). While it is true that Brooks does not explicitly disclose a heating up period that lasts for less than 0.5 seconds, the amount of time for the “heating up period” is a results effective variable, wherein changing the heating up period to be less than 0.5 seconds is considered routine optimization (see rejection of claim 1 and MPEP 2144.05(II)). Finally, Brooks does disclose that the heating up period is based on the specifications of the heating element, the quantity of the liquid material, and the composition of the liquid material to be evaporated. Col. 15, ln. 8-11, discloses that a dynamic resistance sensor may sense changes in the electrical resistance of the heating element during the heating period. The electrical resistance of the heating element would be dependent on (1) the specifications of the heating element, (2) the quantity of liquid material surrounding the heating element, and (3) the composition of the liquid material surrounding the heating element. Such sensing of changes in the electrical resistance of the heating element would then be used to control the heating up period (i.e. on-off regulating means).

9.	Applicant’s arguments filed on 12/17/21 on Page 7 with respect to claim 3 and regarding Brooks and Fleischhauer not disclosing still detecting a user puffing on the device when the pre-determined heating cycle finishes have been considered, but are not persuasive. There is nothing in Brooks indicating that the pressure sensitive switch 28 would not continue to perform pressure sensing functions when the heating cycle has finished.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785